Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/27/22.  The 112(a) rejections in the last office action are withdrawn in view of applicant’s amendments.
	Claims 1-6, 9-11, 16-21, 24-26, and 31-34 are pending.
Allowable Subject Matter
Claims 1-6, 9-11, 16-21, 24-26, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the limitations “transitioning to the C-DRX OFF state after remaining on until the end of the subsequent C-DRX ON duration of a C-DRX cycle in response to determining a wake-up signal is received from the network entity during the C-DRX OFF period” as recited in independent claim 1 and similarly recited in independent claim 16 and as argued by the applicant in the amendment filed 6/27/22.
Chen et al., US 2020/0205219, (“Chen”) is the closest prior art of record.  Chen teaches beam recovery at a mobile station/UE during a connected discontinuous reception (C-DRX) operation.  In one example as shown in Fig. 4C, the UE receives a set of reference signals during an off C-DRX period, detects a beam failure, and transmits a beam failure recovery request during a subsequent On C-DRX period as defined by the On duration 402, see paragraph nos. 0062-0064. While Chen teaches transitioning to the off C-DRX period after transmitting the beam failure recovery request, it does not teach or suggest the above-identified claim limitations as recited in each independent claim.  The remaining art of record and Ang in particular, do not adequately remedy the deficiencies of Chen and hence, the claims, when viewed as a whole, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414